
	
		II
		111th CONGRESS
		2d Session
		S. 3968
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. Dodd (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a National Council on Children, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children’s Act of
			 2010.
		2.Establishment of
			 CouncilThere is established a
			 council to be known as the National Council on Children (referred to in this
			 Act as the Council).
		3.Purposes of
			 CouncilThe purposes of the
			 Council are the following:
			(1)To conduct a
			 comprehensive study to examine and assess the health, safety, and learning
			 needs of children.
			(2)To examine
			 systems for children’s programs and assess ways to increase spending in
			 preventive services for children and youth in order to improve outcomes.
			(3)To build upon the
			 evaluations of other entities and avoid unnecessary duplication, by reviewing
			 the findings, conclusions, and recommendations of previous commissions, the
			 Federal Government, State and local governments, and nongovernmental entities,
			 relating to the health, safety, and learning needs of children.
			(4)To submit a
			 report to the President and Congress on specific findings, conclusions, and
			 recommendations to address the health, safety, and learning needs of
			 children.
			(5)Upon completion
			 of the study and issuance of recommendations to address the needs of children,
			 to transition and annually assess the performance of the United States in
			 ensuring the well-being of children, and make recommendations to improve
			 children’s well-being, by—
				(A)establishing
			 national goals for improving children’s well-being and developing year-to-year
			 targets for improvement to determine how the United States fares with respect
			 to achieving the national goals, in accordance with section 6(b)(1);
				(B)identifying and
			 selecting national indicators of child well-being to measure children’s
			 positive and negative development in accordance with section 6(b)(3), and
			 assessing how the United States fares with respect to achieving the national
			 goals as described in subparagraph (A);
				(C)making
			 legislative and budgetary recommendations to Congress and the President to
			 achieve the national goals, in accordance with paragraphs (4) and (5) of
			 section 6(b), which may include recommendations regarding—
					(i)policy;
					(ii)systemic
			 reforms;
					(iii)incentives for
			 States;
					(iv)methods for
			 outcomes analysis;
					(v)public
			 information; and
					(vi)community
			 outreach.
					4.Composition
			(a)Date of
			 appointmentMembers of the Council shall be appointed during the
			 period beginning on February 6, 2011, and ending on March 31, 2011.
			(b)MembersThe
			 Council shall be composed of 24 members, of whom—
				(1)8 members, not
			 more than 4 of whom may be of the same political party, shall be appointed by
			 the President;
				(2)4 members shall
			 be appointed by the majority leader of the Senate, after consultation with the
			 chairperson and ranking member of—
					(A)the Committee on
			 Finance;
					(B)the Committee on
			 Health, Education, Labor, and Pensions;
					(C)the Committee on
			 Appropriations; and
					(D)other relevant
			 committees of the Senate, as determined by the majority leader of the
			 Senate;
					(3)4 members shall
			 be appointed by the minority leader of the Senate, after consultation with the
			 chairperson and ranking member of—
					(A)the Committee on
			 Finance;
					(B)the Committee on
			 Health, Education, Labor, and Pensions;
					(C)the Committee on
			 Appropriations; and
					(D)other relevant
			 committees of the Senate, as determined by the minority leader of the
			 Senate;
					(4)4 members shall
			 be appointed by the Speaker of the House of Representatives, after consultation
			 with the chairperson and ranking member of—
					(A)the Committee on
			 Ways and Means;
					(B)the Committee on
			 Energy and Commerce;
					(C)the Committee on
			 Education and Labor;
					(D)the Committee on
			 Appropriations; and
					(E)other relevant
			 committees of the House of Representatives, as determined by the Speaker of the
			 House of Representatives; and
					(5)4 members shall
			 be appointed by the minority leader of the House of Representatives, after
			 consultation with the chairperson and ranking member of—
					(A)the Committee on
			 Ways and Means;
					(B)the Committee on
			 Energy and Commerce;
					(C)the Committee on
			 Education and Labor;
					(D)the Committee on
			 Appropriations; and
					(E)other relevant
			 committees of the House of Representatives, as determined by the minority
			 leader of the House of Representatives.
					(c)Chairperson,
			 vice-Chairperson, and meetingsNot later than 30 days after the
			 date on which all members of the Council have been appointed under subsection
			 (a), the members shall meet to elect a Chairperson and Vice Chairperson from
			 among such members and shall determine a schedule of Council meetings.
			(d)Council
			 representation and qualifications
				(1)Knowledge or
			 experienceEach member of the Council, including each member
			 appointed under paragraph (2), shall have substantial knowledge or experience
			 relating to—
					(A)(i)child or adolescent
			 development (including early childhood development); and
						(ii)child health, social and
			 behavioral development, and education;
						(B)indicators of
			 child well-being;
					(C)neurology and
			 brain development;
					(D)law;
					(E)finance and
			 economics;
					(F)policy, programs,
			 or research relating to children and their families;
					(G)methods of proven
			 preventive practice and policy to promote optimal child outcomes; or
					(H)functions of the
			 family, family strengthening, and parent involvement.
					(2)Represented
			 groups
					(A)Appointments by
			 the PresidentIn carrying out subsection (b)(1)(A), the President
			 shall appoint—
						(i)1
			 individual who represents an organization that—
							(I)provides services
			 to children;
							(II)is involved in
			 activities on behalf of children; or
							(III)has engaged in
			 academic research with respect to the problems and needs of children;
							(ii)1
			 individual who represents elected or appointed public officials (at the
			 Federal, State, or local level) involved in issues and programs relating to
			 children;
						(iii)1
			 individual who represents parents (including fathers), relative caregivers and
			 guardians, or parents’ organizations; and
						(iv)not less than 1
			 other individual who represents any of the groups described in clauses (i),
			 (ii), and (iii).
						(B)Appointments by
			 congressional leadersNot less than 1 of the 4 individuals that
			 the majority leader of the Senate, the minority leader of the Senate, the
			 Speaker of the House of Representatives, and the minority leader of the House
			 of Representatives each appoint as members of the Council shall be a
			 representative of not less than one of the groups described in clauses (i)
			 through (iii) of subparagraph (A).
					(C)Other
			 groupsA Council member appointed under this subsection may, in
			 addition to meeting all other requirements of this paragraph, be a
			 representative of—
						(i)a
			 philanthropy focused on the needs of children;
						(ii)the business
			 sector;
						(iii)a
			 public safety organization;
						(iv)a
			 civil rights organization;
						(v)an
			 institution of higher education;
						(vi)a
			 senior citizen organization; or
						(vii)the
			 media.
						(3)Consultation
			 with relevant committeesThe appointments made under
			 subparagraphs (A) and (B) of paragraph (2) shall be made in consultation with
			 the chairpersons and ranking members of—
					(A)the Committee on
			 Health, Education, Labor, and Pensions and the Committee on Finance of the
			 Senate; and
					(B)the Committee on
			 Education and Labor, the Committee on Energy and Commerce, and the Committee on
			 Ways and Means of the House of Representatives.
					(e)Period of
			 appointment
				(1)Length of
			 termEach member of the Council shall serve a 2-year term, except
			 as provided in paragraph (3).
				(2)Consecutive
			 termsA member of the Council may be reappointed at the end of
			 the member's first term, but may not serve for more than 1 additional 2-year
			 term.
				(3)ExceptionNotwithstanding
			 paragraph (2), an active member of Congress or an employee of the Federal
			 Government may only serve as a member of the Council for the first 2-year term
			 of the Council or until the report described in section 5(b) has been finalized
			 and submitted, whichever is later, and may not be reappointed after the end of
			 such period.
				(4)ContinuityNotwithstanding
			 paragraphs (2) and (3), a member may serve after the expiration of the member’s
			 term until the member’s successor has taken office.
				(f)Quorum and
			 vacancy
				(1)QuorumA
			 majority of the members of the Council shall constitute a quorum, but a lesser
			 number of members may hold hearings.
				(2)VacancyAny
			 vacancy in the Council shall—
					(A)not affect the
			 powers of the Council; and
					(B)be filled in the
			 same manner in which the original appointment was made.
					5.Duties
			(a)Comprehensive
			 studyPursuant to section 3(1), the Council shall conduct a
			 comprehensive study that examines and assesses the needs of children, including
			 specific findings relating to the following domains:
				(1)Health and
			 safetyThe Council shall study children's health and safety,
			 including how to—
					(A)reduce infant
			 mortality and the number of babies with low birth-weight;
					(B)reduce the number
			 of children with chronic illnesses and disabilities;
					(C)improve the
			 nutrition of children and promote the physical fitness of children;
					(D)reduce child
			 mortality rates and the suicide rate for children and youth;
					(E)improve mental
			 health outcomes for infants, toddlers, preschoolers, children, and
			 youth;
					(F)ensure that
			 pregnant women and teenagers receive adequate prenatal care and
			 education;
					(G)improve the
			 provision of health care for foster care children and other vulnerable
			 populations;
					(H)ensure that all
			 children have access to both preventive and acute health care services,
			 including dental, vision, and mental health care;
					(I)improve the
			 quality and availability of health care coverage, including dental, vision, and
			 mental health care, for children;
					(J)reduce the number
			 of children with dental disease through prevention, family education, and
			 disease management;
					(K)improve
			 coordination of care among child health services; and
					(L)improve health
			 and safety standards in child care settings.
					(2)Social and
			 emotional developmentThe Council shall study the social and
			 emotional development of children, including how to—
					(A)prevent and treat
			 child abuse and neglect;
					(B)improve the
			 provision of services and supports to vulnerable parents and families,
			 including those affected by poverty, violence, substance abuse, and parental
			 depression;
					(C)improve
			 counseling services for children;
					(D)strengthen family
			 functioning;
					(E)improve the
			 quality of early care and education and increase access to such
			 services;
					(F)improve foster
			 care and adoption services, safely reduce the number of children in foster
			 care, and increase permanency;
					(G)reduce violent
			 crime victimization rates among youth;
					(H)provide services
			 effectively for youth in transition to adulthood, particularly for vulnerable
			 youth;
					(I)reduce cigarette
			 smoking and illicit drug and alcohol use by children and youth, and support
			 children affected (including children affected prenatally and in the early
			 years) by parental substance use and abuse; and
					(J)reduce the
			 incidence of teenage pregnancy.
					(3)Education and
			 intellectual developmentThe Council shall study education and
			 the intellectual development of children, including—
					(A)how to encourage
			 academic excellence for all children at all levels of education;
					(B)how to improve
			 access to high-quality early care and education opportunities to enhance
			 educational achievement;
					(C)how to improve
			 the qualifications of teachers and early care and education providers and
			 ensure that schools can better prepare our youth for the competitive global
			 economy;
					(D)how parents,
			 communities, schools, and early childhood programs can work together to help
			 children achieve success at each step of the academic ladder;
					(E)how to encourage
			 students to complete secondary school and remain in school to fulfill the
			 students' academic potential and how to reengage students who drop out of
			 school;
					(F)how to
			 improve—
						(i)school stability,
			 including stability in postsecondary education, for pregnant, parenting,
			 homeless, and foster youth; and
						(ii)the provision of
			 support services for such youth;
						(G)how schools and
			 early childhood programs can better meet—
						(i)the
			 needs of the diverse children of the United States, including the needs of
			 children from various ethnic and racial backgrounds; and
						(ii)the special
			 needs of children with disabilities and children with limited English
			 proficiency;
						(H)how to leverage
			 data, standards, assessments, and accountability systems to appropriately
			 improve educational opportunities for all children;
					(I)how to improve
			 access to affordable higher education opportunities for all youth, particularly
			 for low- and moderate-income youth, including improving such access for youth
			 in foster care and former foster care youth; and
					(J)how to improve
			 access to and quality of after-school and youth development programs.
					(4)Economic
			 securityThe Council shall study economic security and tax
			 policy, including—
					(A)how to reduce
			 short- and long-term poverty among children;
					(B)how to ensure
			 that parents support their children to the fullest extent possible;
					(C)how to ensure
			 that cash assistance to needy children is adequate;
					(D)how to ensure
			 that child care assistance to families is adequate;
					(E)how to ensure the
			 equitable tax treatment of families with children;
					(F)the effect of
			 existing tax provisions, including the dependent care tax credit, the earned
			 income tax credit, and the child tax credit, on children living in poverty, as
			 well as children in other low and moderate income working families;
					(G)whether and how
			 the dependent care tax credit should be modified and the effect of such a
			 policy;
					(H)whether and how
			 the earned income tax credit should be modified and the effect of such a
			 policy;
					(I)whether and how
			 the child tax credit should be modified and the effect of such a policy;
			 and
					(J)whether other
			 tax-related policies would reduce poverty among children, and improve child
			 well-being generally.
					(5)Other
			 domainsIn addition to making the findings described in
			 paragraphs (1) through (4), the Council shall—
					(A)(i)identify ways in which
			 public and private organizations and institutions can work together at the
			 community level to identify deficiencies in existing services (as of the time
			 of the study) for children and families; and
						(ii)develop recommendations to ensure
			 that the needs of families and children are met, using all available resources,
			 in a coordinated and comprehensive manner;
						(B)(i)assess the existing
			 capacities of agencies to collect and analyze data on the status of children
			 and on relevant programs;
						(ii)identify gaps in the data
			 collection system for such data; and
						(iii)recommend ways to improve the
			 collection of data and the coordination among agencies in the collection and
			 utilization of such data;
						(C)identify, review,
			 and evaluate pertinent laws, regulations, policies, and programs existing as of
			 the time of the study that are relevant to the needs of children;
					(D)identify
			 promising approaches to ensuring that all children have equal access to
			 high-quality programs, services, and resources, irrespective of—
						(i)geographic
			 location;
						(ii)ethnic and
			 racial background;
						(iii)special needs;
			 or
						(iv)disabilities;
						(E)identify ways to
			 ensure the integration of policies, programs, and efforts across the domains
			 described in paragraphs (1) through (4);
					(F)identify ways to
			 ensure the integration of policies, programs, and efforts for children across
			 age groups, including infants, toddlers, preschoolers, children, and
			 youth;
					(G)identify ways to
			 promote proven practices with a return on investment for children and youth;
			 and
					(H)identify ways to
			 incentivize Federal agencies and State governments to promote prevention
			 practices and policies, rather than a crisis response, in addressing children’s
			 needs.
					(b)Report
				(1)In
			 generalThe Council shall prepare, in accordance with this
			 subsection—
					(A)an interim report
			 not later than 1 year after the date of the first meeting of the Council;
			 and
					(B)a final report
			 not later than 2 years after the date of the first meeting of the
			 Council.
					(2)ContentThe
			 Council shall include, in each report described in paragraph (1), the specific
			 findings and conclusions from the Council's study and the recommendations of
			 the Council addressing the needs of children, including specific
			 recommendations on the need for actions, policies, regulations, and legislative
			 changes as the Council considers appropriate.
				(3)InformationThe
			 Council shall hold regional public hearings to collect information for the
			 report and shall make such information available for use by the public.
				(4)Testimony,
			 data, and findingsEach report described in paragraph (1)
			 shall—
					(A)be based upon the
			 testimony received in the hearings conducted pursuant to paragraph (3) and
			 section 8(a), and upon other data and findings developed by the Council;
			 and
					(B)be agreed to by a
			 majority of the Council members.
					(5)RecipientsThe
			 Council shall submit each report described in paragraph (1) to—
					(A)the
			 President;
					(B)the Committee on
			 Finance and the Committee on Health, Education, Labor, and Pensions of the
			 Senate; and
					(C)the Committee on
			 Ways and Means, the Committee on Education and Labor, and the Committee on
			 Energy and Commerce of the House of Representatives.
					(6)Additional
			 reportsThe Council may issue additional reports as the Council
			 determines necessary.
				6.Transition
			 period and ongoing duties
			(a)Transition and
			 planning periodImmediately after submitting a final report
			 described in section 5(b)(1)(B), the Council shall begin a 60-day period during
			 which the Council shall plan how to transition to the ongoing duties described
			 in subsection (b).
			(b)DutiesAfter
			 the transition and planning period described in subsection (a), the Council
			 shall begin to annually assess the performance of the United States in ensuring
			 the well-being of children, and to make recommendations to improve children’s
			 well-being, by carrying out the following:
				(1)Setting
			 national goals and targets
					(A)Establishment
			 of goals and targetsNot later than 1 year after the issuance of
			 the final report under section 5(b), the Council shall—
						(i)establish
			 national goals to help guide the selection of national indicators of child
			 well-being, and of systems indicators to improve child well-being and to
			 promote prevention practices, in each domain described in paragraph
			 (3)(A);
						(ii)develop
			 year-to-year targets to measure improvements in such national indicators and
			 systems indicators toward achieving the national goals; and
						(iii)in carrying out
			 clauses (i) and (ii), review and consider any existing national goals and
			 year-to-year targets.
						(B)RevisionsThe
			 Council may, as the Council determines appropriate, revise the national goals
			 and year-to-year targets established under subparagraph (A).
					(2)Accountability
			 through annual evaluationThe Council shall annually evaluate the
			 progress of the United States toward achieving the national goals and
			 year-by-year targets under paragraph (1)(A).
				(3)Defining the
			 domains of child well-beingThe Council shall define each domain
			 of child well-being described in paragraphs (1) through (4) of section
			 5(a).
				(4)Indicators of
			 child well-being
					(A)National
			 indicatorsFor purposes of this Act, the indicators of child
			 well-being selected under subparagraph (B)(ii), including any modifications to
			 such indicators made in accordance with subparagraph (D)(i), shall be known as
			 the national indicators of child well-being.
					(B)Establishing
			 the national indicators of child well-beingThe Council shall
			 establish the initial national indicators of child well-being by—
						(i)identifying
			 existing indicators of child well-being in each domain defined under paragraph
			 (3); and
						(ii)selecting
			 indicators of child well-being in each domain that meet the requirements of
			 subparagraph (C) and that directly correspond to the national goals established
			 under paragraph (1)(A).
						(C)Reliability and
			 measurementIn order to be selected as a national indicator of
			 child well-being, an indicator shall be—
						(i)reliable, valid,
			 and grounded in scientific theory and research in existence as of the date of
			 the selection or revision of the indicator;
						(ii)measured
			 regularly to assess trends over time;
						(iii)measured across
			 population subgroups;
						(iv)culturally
			 appropriate and relevant;
						(v)disaggregated, to
			 the extent practicable, by social characteristics such as gender, age, race,
			 ethnicity, poverty status, family structure, immigrant status of the child and
			 the child’s parents, educational level, and disability status;
						(vi)measured across
			 age-groups, in order to set a standard to be utilized in future research or
			 surveys; and
						(vii)measured across
			 consistent demographic criteria in order to identify appropriate social
			 characteristics and race categories, setting a standard to be utilized in
			 future research or surveys.
						(D)ModificationsThe
			 Council shall modify the national indicators of child well-being as the Council
			 determines appropriate by—
						(i)revising the
			 national indicators of child well-being (including by adding or removing
			 indicators); and
						(ii)identifying or,
			 as necessary, providing research and recommendations to support the development
			 of, new or improved indicators of child well-being in such domains.
						(5)Providing
			 legislative recommendations
					(A)In
			 generalNot later than 1 year after the Council establishes
			 national goals under paragraph (1)(A), and annually thereafter, the Council
			 shall submit to Congress specific legislative recommendations, including
			 specific legislative language to achieve the national goals.
					(B)Notice and
			 commentThe annual legislative recommendations made by the
			 Council under subparagraph (A) shall be subject to notice and opportunity for
			 comment by the public for not less than 60 days before the submission of the
			 legislative recommendations to Congress, and such notice and comments shall be
			 published in the Federal Register.
					(6)Providing
			 recommendations
					(A)In
			 generalNot later than 1 year after the Council establishes
			 national goals under paragraph (1)(A), and annually thereafter, the Council
			 shall submit, in a timely manner for consideration in the budget process, the
			 recommendations described in subparagraphs (B), (C), and (D) to the President,
			 the chairperson and ranking member of the Committee on the Budget of the House
			 of Representatives, and the chairperson and ranking member of the Committee on
			 the Budget of the Senate.
					(B)Budgetary
			 recommendationsThe Council shall submit budgetary
			 recommendations as to the amount of funding required by Federal departments and
			 agencies for the purpose of achieving the national goals.
					(C)Reporting
			 recommendationsThe Council shall submit specific recommendations
			 for how Federal expenditures for children and youth should be reported in order
			 to determine what percentage of those expenses are spent on prevention
			 services.
					(D)Recommendations
			 regarding needs and distribution of Federal resourcesThe Council
			 shall submit specific recommendations as to what Federal resources are required
			 by, and how the Federal resources should be distributed to, the States in order
			 to best achieve—
						(i)the
			 national goals; and
						(ii)goals developed
			 by the States to improve children’s well-being, if applicable.
						(7)Annual
			 report
					(A)In
			 generalNot later than September 30 of the year following the
			 year the Council establishes initial national goals under paragraph (1)(A), and
			 each September 30 thereafter, the Council shall prepare and submit to the
			 President and Congress a report entitled National Indicators of Child
			 Well-being: A Report Card that shall—
						(i)assess the status
			 of the United States in achieving the national goals and year-by-year targets
			 established and developed under subparagraphs (B) and (C) of paragraph (1);
			 and
						(ii)present, as
			 appropriate, available data relating to children on health, education, personal
			 development, housing, employment, insurance, prevention, and early
			 intervention.
						(B)Public
			 inputIn determining the findings, conclusions, and
			 recommendations to include in the report described in subparagraph (A), the
			 Council shall seek input from the public, particularly—
						(i)parents;
						(ii)educators;
						(iii)pediatricians;
						(iv)pediatric nurse
			 practitioners;
						(v)mental health
			 professionals;
						(vi)child welfare
			 professionals;
						(vii)psychiatrists;
						(viii)psychologists;
						(ix)behavioral
			 scientists;
						(x)social
			 workers;
						(xi)demographers;
			 and
						(xii)representatives
			 of organizations with a broad range of expertise in—
							(I)child
			 development;
							(II)indicators of
			 child well-being; or
							(III)policy,
			 programs, or research relating to children and their families.
							(8)Use of national
			 indicators of child well-beingThe Council or a Federal
			 department or agency that elects to use the national indicators of child
			 well-being shall use the indicators only to—
					(A)identify positive
			 and negative trends in child well-being;
					(B)identify policies
			 or programs that are deserving of rigorous, formal evaluation;
					(C)describe or
			 elucidate circumstances and particular trends and patterns, in the areas of
			 positive and negative outcomes for children;
					(D)monitor or track
			 positive and negative outcomes for children; or
					(E)set goals or
			 establish measurable targets or thresholds.
					7.Powers
			(a)HearingsThe
			 Council may hold such hearings, meet and act at such times and places, and
			 receive such evidence as may be necessary to carry out the functions of the
			 Council.
			(b)Information
			 from Federal agencies
				(1)In
			 generalThe Council may access, to the extent authorized by law,
			 from any executive department, bureau, agency, board, commission, office,
			 independent establishment, or instrumentality of the Federal Government such
			 information, suggestions, estimates, and statistics as the Council considers
			 necessary to carry out this Act.
				(2)Provision of
			 informationOn written request of the Chairperson of the Council,
			 each department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 provide the requested information to the Council.
				(3)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members and staff of the Council
			 consistent with all applicable statutes, regulations, and Executive
			 orders.
				(c)Assistance from
			 Federal agencies
				(1)General
			 Services AdministrationOn request of the Chairperson of the
			 Council, the Administrator of General Services shall provide to the Council, on
			 a reimbursable basis, administrative support and other assistance necessary for
			 the Council to carry out the duties of the Council.
				(2)Other
			 departments and agenciesIn addition to the assistance provided
			 under paragraph (1), departments and agencies of the United States may provide
			 to the Council such assistance as they may determine advisable and as
			 authorized by law.
				(d)Contracts and
			 cooperative agreementsThe Council may enter into contracts or
			 cooperative agreements with Federal or State agencies, other entities,
			 including private entities and institutions of higher education, or individuals
			 for activities necessary to the discharge of the duties and responsibilities of
			 the Council, including—
				(1)the conduct of
			 research and surveys;
				(2)the preparation
			 of reports; and
				(3)the
			 identification and development of indicators of child well-being;
				(e)DonationsThe Council may accept, use, and dispose of
			 donations of services or property.
			(f)Postal
			 servicesThe Council may use
			 the United States mails in the same manner and under the same conditions as a
			 department or agency of the United States.
			8.Staff
			(a)In
			 generalThe Chairperson, in
			 consultation with the Vice Chairperson and in accordance with rules agreed upon
			 by the Council, may appoint and fix the compensation of an executive director
			 and such other personnel as may be necessary to enable the Council to carry out
			 the functions of the Council, in accordance with the provisions of title 5,
			 United States Code, except that no rate of pay fixed under this subsection may
			 exceed the equivalent of that payable for a position at level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
			(b)Qualifications
			 of executive director
				(1)ExperienceThe
			 executive director shall be an individual who has demonstrated experience in
			 strategic planning, administration, and business management, and has exhibited
			 competency in—
					(A)planning or
			 operations of programs for children and families;
					(B)working
			 cooperatively and effectively with others to set goals, resolve problems and
			 make decisions that will enhance the Council’s effectiveness;
					(C)managing projects
			 effectively; and
					(D)developing
			 realistic action plans and time schedules.
					(2)ExpertiseThe
			 executive director shall have—
					(A)expertise in
			 child well-being or child development; and
					(B)an understanding
			 of and appreciation for—
						(i)research relating
			 to children and families; and
						(ii)indicators of
			 child well-being.
						(c)DetaileesUpon
			 request of the Chairperson of the Council, the head of any executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government may detail, without
			 reimbursement, any of its personnel to the Council to assist the Council in
			 carrying out the duties of the Council under this Act. Any detail of an
			 employee shall be without interruption or loss of civil service status or
			 privilege.
			(d)Consultant
			 servicesThe Council may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, but
			 at rates not to exceed the daily rate paid a person occupying a position at
			 level IV of the Executive Schedule under section 5315 of such title.
			9.Travel
			 expensesEach member of the
			 Council shall serve without compensation, but shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with applicable
			 provisions in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703 of title 5, United
			 States Code.
		10.Federal
			 Advisory Committee Act applicabilityThe provisions of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall apply to the Council, except that sections
			 10 and 14 of such Act shall not apply.
		11.BudgetThe Council shall prepare annually a budget
			 justifying amounts necessary to carry out the duties of the Council and shall
			 annually submit the budget and any appropriations requests both to Congress and
			 to the Director of the Office of Management and Budget.
		12.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
